Exhibit 10.17

NEWTEK BUSINESS SERVICES, INC. 2010

STOCK INCENTIVE PLAN

 

1. PURPOSE OF THE PLAN.

The purpose of this Plan is to advance the interests of the Company through
providing select Employees, Directors and Consultants of the Company and its
Affiliates with the opportunity to acquire Shares. By encouraging such stock
ownership, the Company seeks to attract, retain and motivate the best available
personnel for positions of substantial responsibility and to provide additional
incentives to Employees, Directors and Consultants of the Company or any
Affiliate to promote the success of the business. The Plan is not tax-qualified
under Section 401(a) of the Code.

 

2. DEFINITIONS.

As used herein, the following definitions shall apply.

(a) “Account” shall mean a bookkeeping account maintained by the Company in the
name of a Participant.

(b) “Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations of the Securities Exchange Act of 1934, as amended.

(c) “Agreement” shall mean a written agreement entered into in accordance with
Section 5(c) of the Plan.

(d) “Award” shall mean an Option, Restricted Share or SAR awarded pursuant to
the Plan.

(e) “Board” shall mean the Board of Directors of the Company, as the same may be
constituted from time to time.

(f) “Change in Control” shall mean any one of the following events: (i) the
acquisition following the Effective Date of ownership, holding or power to vote
more than 25% of the Company’s voting shares, (ii) the acquisition of the
ability to control the election of a majority of the Board, (iii) the
acquisition of a controlling influence over the management or policies of the
Company by any person or by persons acting as a “group” (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934), or (iv) during any period
of two consecutive years, individuals (the “Continuing Directors”) who at the
beginning of such period constitute the Board (the “Existing Board”) cease for
any reason to constitute at least two-thirds thereof, provided that any
individual whose election or nomination for election as a member of the Existing
Board was approved by a vote of at least two-thirds of the Continuing Directors
then in office shall be considered a Continuing Director. For purposes of
defining Change in Control, the term “person” refers to an individual or a
corporation, partnership, trust, association, joint venture, pool, syndicate,
sole proprietorship, unincorporated organization or any other form of entity not
specifically listed herein. The decision of the Committee as to whether a Change
in Control has occurred shall be conclusive and binding.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rulings issued and regulations promulgated thereunder.

(h) “Committee” shall mean the Compensation, Corporate Governance and Nominating
Committee appointed by the Board in accordance with Section 5(a) hereof.

(i) “Common Shares” shall mean the common shares, par value $0.02 per share, of
the Company.

(j) “Company” shall mean Newtek Business Services, Inc., and its successors and
assigns.

(k) “Consultant” shall mean any person who is performing services for the
Company or an Affiliate as a consultant, independent contractor or in another
non-Employee capacity.

(l) “Continuous Service” shall mean the absence of any interruption or
termination of service as an Employee or Consultant of the Company or an
Affiliate. Continuous Service shall not be considered interrupted in the case of
(i) sick leave, military leave or any other leave of absence approved by the
Company, (ii) transfers between payroll locations of the Company or between the
Company, an Affiliate or a successor, or (iii) changes between a Participant’s
status as an Employee, Consultant or Director provided the Participant is
continuously performing services for the Company or an Affiliate.



--------------------------------------------------------------------------------

(m) “Director” shall mean any member of the Board, and any member of the board
of directors or manager, in the case of a limited liability company, of any
Affiliate or other company that the Board has by resolution designated as being
eligible for participation in this Plan.

(n) “Disability” shall mean a physical or mental condition, which in the sole
and absolute discretion of the Committee, is reasonably expected to be of
indefinite duration and to substantially prevent a Participant from fulfilling
his or her duties or responsibilities to the Company or an Affiliate.

(o) “Effective Date” shall mean the date specified in Section 14 hereof.

(p) “Employee” shall mean any person employed by the Company or an Affiliate.

(q) “Exercise Price” shall mean the price per Optioned Share at which an Option
may be exercised.

(r) “ISO” shall mean an Option which an Agreement identifies as an “incentive
stock option” within the meaning of Section 422 of the Code.

(s) “Market Value” shall mean the fair market value of the Common Shares, as
determined under Section 7(b) hereof.

(t) “Non-Employee Director” shall have the meaning provided in Rule 16b-3.

(u) “Non-ISO” shall mean an option to purchase Common Shares which meets the
requirements set forth in the Plan but which an Agreement identifies as not
being an ISO or which by operation or the terms of grant fails to satisfy the
requirements of Section 422 of the Code.

(v) “Option” shall mean an ISO or a Non-ISO.

(w) “Optioned Shares” shall mean Shares subject to an Option granted pursuant to
this Plan. (x) “Participant” shall mean any person who receives an Award
pursuant to the Plan. (y) “Plan” shall mean this Newtek Business Services, Inc.
2010 Stock Incentive Plan.

(z) “Restricted Share Award” shall mean a right granted under Section 10 of this
Plan to receive Shares.

(aa) “Rule 16b-3” shall mean Rule 16b-3 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.

(bb) “Share” shall mean one Common Share.

(cc) “SAR” shall mean a right to receive the appreciation in value, or a portion
of the appreciation in value, of a specified number of Shares over a specified
period of time.

(dd) “Year of Service” shall mean a full twelve-month period, measured from the
grant date of an Award and each annual anniversary of that date, during which a
Participant has not terminated Continuous Service for any reason.

 

3. TERM OF THE PLAN AND OPTIONS.

(a) Term of the Plan. This Plan shall remain in effect until terminated by the
Board. Termination of the Plan shall not affect any Awards previously granted,
and such Awards shall remain valid and in effect in accordance with their terms
until they have been earned and paid, or by their terms expire or are forfeited.
No Option shall be granted under the Plan after ten years from the Effective
Date.

(b) Term of Options. The term of each Option granted under the Plan shall be
established by the Committee, but shall not exceed 10 years; provided, however,
that in the case of an Employee who owns Shares representing more than 10% of
the outstanding Common Shares at the time an ISO is granted, the term of such
ISO shall not exceed five years.

 

2



--------------------------------------------------------------------------------

4. SHARES SUBJECT TO THE PLAN.

Except as otherwise required under Section 12, the aggregate number of Shares
deliverable pursuant to Awards shall not exceed one million, six hundred and
fifty thousand (1,650,000) Shares. Such Shares may either be authorized but
unissued Shares, Shares held in treasury, or Shares held in a grantor trust
created by the Company. If any Award should expire, become unexercisable, or be
forfeited for any reason, the Shares subject to the Award shall, unless the Plan
shall have been terminated, be available for the grant of additional Awards
under the Plan.

 

5. ADMINISTRATION OF THE PLAN.

(a) Composition of the Committee. The Plan shall be administered by the
Committee, appointed by the Board, and consisting of at least two members of the
Board who are Non-Employee Directors. Members of the Committee shall serve at
the pleasure of the Board. In the absence at any time of a duly appointed
Committee, the Plan shall be administered by the Board.

(b) Powers of the Committee. Except as limited by the express provisions of the
Plan or by resolutions adopted by the Board, the Committee shall have sole and
complete authority and discretion (i) to select Participants and grant Awards,
(ii) to determine the form and content of Awards to be issued under the Plan,
(iii) to interpret the Plan, (iv) to prescribe, amend and rescind rules and
regulations relating to the Plan, and (v) to make other determinations necessary
or advisable for the administration of the Plan. The Committee shall have and
may exercise such other power and authority as may be delegated to it by the
Board from time to time. A majority of the entire Committee shall constitute a
quorum and the action of a majority of the members present at any meeting at
which a quorum is present, or acts approved in writing by a majority of the
Committee without a meeting, shall be deemed the action of the Committee.

(c) Agreement. Each Award shall be evidenced by an Agreement containing such
provisions as may be approved by the Committee. Each such Agreement shall
constitute a binding contract between the Company and the Participant, and every
Participant, upon acceptance of an Agreement, shall be bound by the terms and
restrictions of the Plan and of such Agreement. The terms of each such Agreement
shall be in accordance with the Plan, but each Agreement may include such
additional provisions and restrictions determined by the Committee, in its
discretion, provided that such additional provisions and restrictions are not
inconsistent with the terms of the Plan. In particular, for an Agreement
awarding an Option, the Committee shall set forth in each Agreement (i) the
Exercise Price of an Option, (ii) the number of Shares subject to, and the
expiration date of, the Option, (iii) the manner, time and rate (cumulative or
otherwise) of exercise or vesting of such Option, and (iv) the restrictions, if
any, to be placed upon such Option, or upon Shares which may be issued upon
exercise of’ such Option. The Chairman of the Committee and such other Directors
and officers as shall be designated by the Committee are hereby authorized to
execute Agreements on behalf of the Company and to cause them to be delivered to
the recipients of the Awards.

(d) Effect of the Committee’s Decisions. All decisions, determinations and
interpretations of the Committee shall be final and conclusive on all persons
affected thereby.

(e) Indemnification. In addition to such other rights of indemnification as they
may have, the members of the Committee shall be indemnified by the Company in
connection with any claim, action, suit or proceeding relating to any action
taken or failure to act under or in connection with the Plan or any Award,
granted hereunder to the full extent provided for under the Company’s governing
instruments and insurance policies with respect to the indemnification of
Directors.

 

6. GRANT OF OPTIONS.

(a) General Rule. The Committee shall have the discretion to grant Employees,
Directors and Consultants Options to purchase Optioned Shares, which shall be
subject to any restrictions or conditions imposed pursuant to Section 17 of this
Plan, provided, that ISOs may not be granted to Non-Employee Directors or
Consultants.

(b) Special Rules for ISOs. The aggregate Market Value, as of the date an Option
is granted, of the Shares with respect to which ISOs are exercisable for the
first time by an Employee during any calendar year (under all incentive stock
option plans, as defined in Section 422 of the Code, of the Company or any
present or future Affiliate of the Company) shall not exceed $100,000.
Notwithstanding the foregoing, the Committee may grant Options in excess of the
foregoing limitations, in which case such Options granted in excess of such
limitation shall be Options which are Non-ISOs.

 

3



--------------------------------------------------------------------------------

7. EXERCISE PRICE FOR OPTIONS.

(a) Limits on Committee Discretion. The Exercise Price for an Option shall not
be less than 100% of the Market Value of the Optioned Shares on the date of
grant. In the case of an ISO to be granted to an Employee who owns Shares
representing more than 10% of the Company’s outstanding Common Shares at the
time an ISO is granted, the Exercise Price shall not be less than 110% of the
Market Value of the Optioned Shares on the date of grant.

(b) Standards for Determining Exercise Price. If the Common Shares are listed on
a national securities exchange (including the NASDAQ National Market System) on
the date in question, then the Market Value per Share shall be the average of
the highest and lowest selling price on such exchange on such date, or if there
were no sales on such date, then the Exercise Price shall be the average of the
highest and lowest selling price on such exchange on the last date on which a
Share was sold. If the Common Shares are not traded on a national securities
exchange on the date in question, then the Market Value per Share shall be its
fair market value as determined by the Committee in its sole and absolute
discretion in accordance with Section 409A of the Code.

 

8. EXERCISE OF OPTIONS.

(a) Generally. Unless the Committee specifically eliminates any vesting
requirement or imposes a different vesting schedule in an Agreement granting an
Option, each Option shall became vested and exercisable according to the
following schedule:

 

Years of Service

   Vested Percentage
(applied to  Optioned Shares)  

Less than 1

   0 % 

1

   25 % 

2

   50 % 

3

   75 % 

4 or more

   100 % 

Notwithstanding the foregoing, each Participant shall become fully (100%) vested
immediately (i) upon termination of the Participant’s Continuous Service due to
the Participant’s Disability or death, or (ii) upon a Change in Control or, if
earlier, the execution of a definitive agreement to effect a Change in Control.
An Option may not be exercised for a fractional Share.

(b) Procedure for Exercise. A Participant may exercise an Option in whole or in
part, subject to provisions relative to its termination and limitations on its
exercise, only by delivery to the Committee or its designee, in accordance with
procedures for the exercise of Options as the Committee may establish from time
to time, of (i) written notice of intent to exercise the Option with respect to
a specified number of whole Shares, (ii) payment to the Company
(contemporaneously with delivery of such notice) in cash, in Common Shares, or a
combination of cash and Common Shares, of the amount of the Exercise Price for
the number of Shares with respect to which the Option is then being exercised,
(iii) such representations and documents as are necessary or advisable to effect
compliance with all applicable provisions of Federal or state securities laws or
regulations; and (iv) in the event that the Option or portion thereof shall be
exercised by any individual other than the Participant, appropriate proof of the
right of such individual to exercise the Option or portion thereof. Each such
notice (and payment where required) shall be delivered, or mailed by prepaid
registered or certified mail, addressed to the Treasurer of the Company at its
executive offices. Common Shares utilized in full or partial payment of the
Exercise Price for Options shall be valued at their Market Value at the date of
exercise. Notwithstanding the foregoing, if the Exercise Price may be paid in
Common Shares as provided above, Common Shares delivered by the Participant may
be shares which were received by the Participant upon exercise of one or more
previously exercised Options, but only if such Common Shares have been held by
the Participant for at least six months, or such other period of time as is
required, in the opinion of the independent auditor for the Plan, to avoid
adverse financial accounting results.

 

4



--------------------------------------------------------------------------------

(c) Period of Exercisability. Except to the extent otherwise provided herein or
in the terms of an Agreement, an Option may be exercised by a Participant only
while he has maintained Continuous Service from the date of the grant of the
Option, or within 90 after termination of such Continuous Service (but not later
than the date on which the Option would otherwise expire). Notwithstanding the
foregoing, the Participant’s rights to exercise such option shall expire:

(1) immediately upon termination of the Participant’s Continuous Service due to
“Just Cause” which for purposes hereof shall have the meaning set forth in any
unexpired employment, consulting, or severance agreement between the Participant
and the Company or an Affiliate (and, in the absence of any such agreement,
shall mean termination because of the Participant’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses), as
determined by the Committee in its discretion) or final cease-and-desist order;

(2) immediately upon a determination by the Committee that the Participant has
violated a non-competition provision contained in any unexpired employment, or
consulting, or other written agreement between the Participant and the Company
or an Affiliate; or

(3) two years from the date on which the Participant’s Continuous Service
terminates due to his death (but not later than the date on which the Option
would otherwise expire), during which time the Option may be exercised (to the
extent that the Participant would have been entitled to exercise it immediately
prior to his death) by the personal representatives of his estate or person or
persons to whom his rights under such Option shall have passed by will or by the
laws of descent and distribution.

(d) Effect of the Committee’s Decisions. The Committee’s determination whether a
Participant’s Continuous Service has ceased, and the effective date thereof,
shall be final and conclusive on all persons affected thereby.

(e) Reload Options. For each Optioned Share purchased upon the exercise of an
Option within two years after the first date on which such Option becomes
exercisable pursuant to Section 8(a) hereof, the Committee, in its sole
discretion, may grant the Participant a new Option (“Reload Option”) to purchase
an additional Optioned Share. The Exercise Price of the Reload Option shall be
determined in accordance with Section 7 hereof. The Reload Option shall become
exercisable two years after its grant date or as otherwise provided by the
Committee. The number of Optioned Shares subject to the Reload Option shall be
reduced by each Share sold or otherwise disposed of by the Participant after the
grant date and before the exercise date of the Reload Option without prior
Committee approval (which shall not be withheld in the case of the Participant’s
financial hardship).

 

9. STOCK APPRECIATION RIGHTS.

(a) Granting of SARs. In its sole discretion, the Committee may from time to
time grant SARs to Employees either in conjunction with, or independently of,
any Options granted under the Plan. A SAR granted in conjunction with an Option
may be an alternative right wherein the exercise of the Option terminates the
SAR to the extent of the number of shares purchased upon exercise of the Option
and, correspondingly, the exercise of the SAR terminates the Option to the
extent of the number of Shares with respect to which the SAR is exercised.
Alternatively, a SAR granted in conjunction with an Option may be an additional
right wherein both the SAR and the Option may be exercised. A SAR may not be
granted in conjunction with an ISO under circumstances in which the exercise of
the SAR affects the right to exercise the ISO or vice versa, unless the SAR, by
its terms, meets all of the following requirements: (i) the SAR will expire no
later than the ISO; (ii) the SAR may be for no more than the difference between
the Exercise Price of the ISO and the Market Value of the Shares subject to the
ISO at the time the SAR is exercised; (iii) the SAR is transferable only when
the ISO is transferable, and under the same conditions; (iv) the SAR may be
exercised only when the ISO may be exercised; and (v) the SAR may be exercised
only when the Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.

(b) Exercise Price. The Exercise Price as to any particular SAR shall not be
less than the Market Value of one Share on the date of grant.

(c) Timing of Exercise. The provisions of Section 8(c) regarding the period of
exercisability of Options are incorporated by reference herein, and shall
determine the period of exercisability of SARs.

 

5



--------------------------------------------------------------------------------

(d) Exercise of SARs. A SAR granted hereunder shall be exercisable at such times
and under such conditions as shall be permissible under the terms of the Plan
and of the Agreement granted to a Participant, provided that a SAR may not be
exercised for a fractional Share. Upon exercise of a SAR, the Participant shall
be entitled to receive, without payment to the Company, an amount equal to the
excess of (or, in the discretion of the Committee if provided in the Agreement,
a portion of the excess of) the then aggregate Market Value of the number of
Shares with respect to which the Participant exercises the SAR, over the
aggregate Exercise Price of such number of Shares. This amount shall be payable
by the Company, at the discretion of the Committee, in cash or in Shares valued
at the then Market Value thereof, or any combination thereof.

(e) Procedure for Exercising SARs. To the extent not inconsistent herewith, the
provisions of Section 8(b) as to the procedure for exercising Options are
incorporated by reference, and shall determine the procedure for exercising
SARs.

 

10. RESTRICTED SHARE AWARDS.

(a) Grants. The Committee shall have the discretion to grant Restricted Share
Awards to Employees and Directors. As promptly as practicable after a
determination is made that a Restricted Share Award is to be made, the Committee
shall notify the Participant in writing of the grant of the Award, the number of
Shares covered by the Award, and the terms upon which the Shares subject to the
Award may be earned. The date on which the Committee so notifies the Participant
shall be considered the date of grant of the Restricted Share Award. The
Committee shall maintain records as to all grants of Restricted Share Awards
under the Plan.

(b) Earning Shares. Unless the Committee specifically eliminates any vesting
schedule in an Agreement granting a Restricted Share Award, Shares subject to
Restricted Share Awards shall be earned and become non-forfeitable by a
Participant according to the following schedule, provided the Participant is an
Employee or Director on the scheduled vesting date:

 

Years of Service

   Vested Percentage
(applied to Optioned Shares)  

Less than 1

   0 %

1

   25 %

2

   50 %

3

   75 %

4 or more

   100 %

Notwithstanding the foregoing, each Participant shall become fully (100%) vested
immediately (i) upon termination of the Participant’s Continuous Service due to
the Participant’s Disability or death, or (ii) upon a Change in Control or, if
earlier, the execution of a definitive agreement to affect a Change in Control.

(c) Accrual of Dividends. Whenever Shares are paid to a Participant or
Beneficiary under Section 10(d), such Participant or Beneficiary shall also be
entitled to receive, with respect to each Share paid, an amount equal to any
cash dividends (including special large and nonrecurring dividends, including
one that has the effect of a return of capital to the Company’s shareholders)
and a number of Common Shares equal to any stock dividends, declared and paid
with respect to a Common Share between the date the relevant Restricted Share
Award was initially granted to such Participant and the date the Shares are
being distributed.

(d) Distribution of Shares.

(1) Timing of Distributions: General Rule. Except as otherwise expressly
provided in this Plan, the Company shall distribute Shares and accumulated cash
from dividends and interest to the Participant or his Beneficiary, as the case
may be, as soon as practicable after they have been earned. No fractional shares
shall be distributed.

(2) Form of Distribution. The Company shall distribute all Shares, together with
any shares representing stock dividends, in the form of Common Shares. One
Common Share shall be given for each Share earned. Payments representing cash
dividends (and earnings thereon) shall be made in cash.

 

6



--------------------------------------------------------------------------------

 

11. CHANGE IN CONTROL; EFFECT OF CHANGES IN COMMON STOCK SUBJECT TO THE PLAN.

(a) Change in Control. Immediately prior to a Change in Control or, if earlier,
the execution of a definitive agreement to effect a Change in Control, all
Options and SARs shall become fully exercisable and all Restricted Share Awards
shall be 100% vested, notwithstanding any other provision of the Plan or any
Agreement.

(b) Recapitalizations; Stock Splits, Etc. In the event any recapitalization,
forward or reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or exchange of Shares or other securities, any stock
dividend or other special and nonrecurring dividend or distribution (whether in
the form of cash, securities or other property), liquidation, dissolution, or
other similar transactions or events, affects the Shares such that an adjustment
is appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Committee shall make equitable adjustment
in (i) the number and kind of Shares deemed to be available thereafter for
grants of Awards under this Plan, (ii) the number and kind of Shares that may be
delivered or deliverable in respect of outstanding Awards, and (iii) the
exercise price to prevent such dilution or enlargement of rights.

(c) Transactions in which the Company is Not the Surviving Entity. In the event
of (i) the liquidation or dissolution of the Company, (ii) a merger or
consolidation in which the Company is not the surviving entity, or (iii) the
sale or disposition of all or substantially all of the Company’s assets (any of
the foregoing to be referred to herein as a “Transaction”), all outstanding
Awards, together with the Exercise Prices thereof, the Committee shall make
equitable adjustment for any change or exchange of Shares for a different number
or kind of shares or other securities which results from the Transaction, and
the forfeiture provisions set forth in Sections 8(c)(2) and 17(c) shall
automatically become null and void.

(d) Special Rule for ISOs. Any adjustment made pursuant to subsections (a) or
(b) hereof shall be made in such a manner as not to constitute a modification of
an ISO, within the meaning of Section 424(h) of the Code.

(e) Conditions and Restrictions on New, Additional, or Different Shares or
Securities. If, by reason of any adjustment made pursuant to this Section 11, a
Participant becomes entitled to new, additional, or different shares of stock or
securities, then, except as expressly provided in this Section 11, such new,
additional, or different shares of stock or securities shall thereupon be
subject to all of the conditions and restrictions which were applicable to the
Shares pursuant to the Award before the adjustment was made.

(f) Other Issuances. Except as expressly provided in this Section, the issuance
by the Company or an Affiliate of shares of stock of any class, or of securities
convertible into Shares or stock of another class, for cash or property or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, shall not affect, and no adjustment shall be
made with respect to, the number, class, or Exercise Price of Shares then
subject to Awards or reserved for issuance under the Plan.

(g) Certain Special Dividends. The Exercise Price of and number of Shares
subject to outstanding Options shall be proportionately adjusted upon the
payment of a special large and nonrecurring dividend that has the effect of a
return of capital to the shareholders.

 

12. TRANSFERABILITY OF AWARDS.

ISOs may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, or any other provision of this Plan, a
Participant who holds Restricted Share Awards, SARs or Non-ISOs may transfer
such Awards to his or her spouse, lineal ascendants, or to a duly established
trust for the benefit of one or more of these individuals. The Awards so
transferred may thereafter be transferred only to the Participant who originally
received the grant or to an individual or trust to whom the Participant could
have initially transferred the Awards pursuant to this Section 12. Awards which
are transferred pursuant to this Section 12 shall be exercisable or earned by
the transferee according to the same terms and conditions as applied to the
Participant. Notwithstanding any other provision of this Plan to the contrary,
Common Shares that are received pursuant to an Award may not be sold within the
six-month period following the grant date of that Award, except in the event of
the Participant’s death or Disability, or such other event as the Board may
specifically deem appropriate.

 

7



--------------------------------------------------------------------------------

13. TIME OF GRANTING OPTIONS.

The date of grant of an Option shall, for all purposes, be the later of the date
on which the Committee makes the determination of granting such Option and the
Effective Date. Notice of the determination shall be given to each Participant
to whom an Option is so granted within a reasonable time after the date of such
grant.

 

14. EFFECTIVE DATE.

The Plan became effective upon its adoption by the Board on March 30, 2010, but
its effectiveness and the effectiveness of any grants of Awards shall be
contingent upon the Plan’s approval by a favorable vote of shareholders of a
majority of the total votes cast at a duly called meeting of the Company’s
shareholders held in accordance with applicable laws.

 

15. MODIFICATION OF OPTIONS.

At any time, and from time to time, the Board may authorize the Committee to
direct execution of an instrument providing for the modification of any
outstanding Option, provided no such modification shall confer on the holder of
said Option any right or benefit which could not be conferred on him by the
grant of a new Option at such time, impair the Option without the consent of the
holder of the Option, or have the effect of reducing the Exercise Price for the
Option.

 

16. AMENDMENT AND TERMINATION OF THE PLAN.

The Board may from time to time amend the terms of the Plan and, with respect to
any Shares at the time not subject to Options, suspend or terminate the Plan. No
amendment, suspension or termination of the Plan shall, without the consent of
any affected holders of an Award, alter or impair the balance credited to the
Participant’s Account or any rights or obligations under any Award theretofore
granted.

 

17. CONDITIONS UPON ISSUANCE OF SHARES.

(a) Compliance with Securities Laws. Common Shares shall not be issued with
respect to any Option unless the issuance and delivery of such Shares shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any applicable state securities law, and the requirements of any
stock exchange upon which the Shares may then be listed.

(b) Special Circumstances. The inability of the Company to obtain approval from
any regulatory body or authority deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder shall relieve the
Company of any liability in respect of the non-issuance or sale of such Shares.
As a condition to the exercise of an Option, the Committee may require the
person exercising the Option to make such representations and warranties as may
be necessary to assure the availability of an exemption from the registration
requirements of federal or state securities law.

(c) Repurchase Right; Damages. The Company shall have the right to cause the
forfeiture of the Shares (in the case of Optioned Shares, in exchange for any
Exercise Price paid by the Participant) that a Participant receives pursuant to
an Award if the Participant breaches a non-competition provision in any
unexpired employment, consulting or other written agreement between the
Participant and the Company or an Affiliate. If a Participant has disposed of
such Shares, the Company may seek compensatory damages from the Participant, as
well as seek specific performance for the sale to the Company of such other
Shares that the Participant owns or controls (but only to the extent necessary
to provide the Company with the recovery contemplated in the preceding
sentence).

(d) Committee Discretion. The Committee shall have the discretionary authority
to impose in Agreements such restrictions on Shares as it may deem appropriate
or desirable, including but not limited to the authority to impose a right of
first refusal, or to establish repurchase rights, or to pay a Participant the
in-the-money value of his or her Option in consideration for its cancellation,
or all of these restrictions.

 

8



--------------------------------------------------------------------------------

18. RESERVATION OF SHARES.

The Company, during the term of the Plan, will reserve and keep available a
number of Shares sufficient to satisfy the requirements of the Plan.

 

19. WITHHOLDING TAX.

The Company’s obligation to deliver Shares or make cash payments pursuant to an
Award shall be subject to the Participant’s satisfaction of all applicable
federal, state and local income and employment tax withholding obligations. To
the extent that the Company is required to withhold any federal, state or local
income and employment taxes in respect of any compensation income realized by
the Participant in respect of Shares acquired pursuant to an Award, or in
respect of any Shares becoming vested, then the Company shall deduct from any
payments of any kind otherwise due to such Participant the aggregate amount of
such federal, state or local income and employment taxes required to be so
withheld. If no such payments are due or to become due to such Participant, or
if such payments are insufficient to satisfy such federal, state or local income
or employment taxes, then such Participant will be required to pay to the
Company, or make other arrangements satisfactory to the Company regarding
payment to the Company of, the aggregate amount of any such taxes. The
Committee, in its discretion, may permit the Participant to satisfy the
obligation, in whole or in part, by irrevocably electing to have the Company
withhold Shares, or to deliver to the Company Shares that he already owns,
having a value equal to the amount required to be withheld. The value of the
Shares to be withheld, or delivered to the Company, shall be based on the Market
Value of the Shares on the date the amount of tax to be withheld is determined.
As an alternative, the Company may retain, or sell without notice, a number of
such Shares sufficient to cover the amount required to be withheld.

 

20. NO SHAREHOLDER RIGHTS.

No Participant shall have any voting or dividend rights or other rights of a
shareholder in respect of any Shares covered by an Award prior to the time said
Shares are actually distributed to him.

 

21. NO EMPLOYMENT OR OTHER RIGHTS.

In no event shall an Employee’s, Consultant’s or Director’s eligibility to
participate or participation in the Plan create or be deemed to create any legal
or equitable right of the Employee, Consultant, Director, or any other party to
continue service with the Company or any Affiliate. Except to the extent
provided in Sections 6(b) and 9(a), no Employee, Consultant or Director shall
have a right to be granted an Award or, having received an Award, the right to
again be granted an Award. However, an Employee, Consultant or Director who has
been granted an Award may, if otherwise eligible, be granted an additional Award
or Awards.

 

22. GOVERNING LAW.

The Plan shall be governed by and construed in accordance with the laws of the
State of New York, except to the extent that federal law shall be deemed to
apply.

 

9